Case 2:19-cv-01489-RSM Document 3 Filed 09/25/19 Page 1 of 1

Cpa 19-CV-O11F RSM

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) H cot lr (U) bau * Daud PT pen
was received by me on (date) Y f $/ 206 / gq

T I personally served the summons on the individual at (place)
On (date) 3: or aS ’ 29")

“1 I left the summons at the individual’s residence or usual place of abode with (name)

 

 

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

CV I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

  

on (date) ; or
(1 I returned the summons unexecuted because ;or
4
I Other (specify): ¢ UW Mon + Can plaink at ah Cope prceuy Conepicoce pleats

aden dobar Pacey Nealhu W. Bar, a o(fdbe Mes

My fees are /s for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this moe is true.

as (a BE Ie

"Server’s signature
wee FILED «= ENTERED {
——100GED ____RECEVED Ay a _lhule
Printed name and title
SEP 25 2019 GT
AT SEATTU
CLERK US. DISTRICT COURT
gy NESTERNDISTRICT OF WASHINGTON. } ai GO] SE OC 27IRA d S zy 0 (lA

Server’s address

yore VAN
KO Map

 

Additional information regarding attempted service, etc:
